DETAILED ACTION
	This office action is in response to the communication filed on October 03, 2022. Claims 1-20 and 27-30 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/22 is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 and 27-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borzycki (US Pub 2015/0089497) in view of Mazin (US Pat 8,387,047) in view of Thomas (US Pub 2011/0246753) and in further view of Duggal (US Pub 2012/0297311).

With respect to claim 1, Borzycki discloses a computer-implemented method comprising:
detecting input into an input device of the computing device indicating a command to open a data file, the data file accessible using at least one application installed on the computing device and the data file having a corresponding file type (Borzycki: Paragraph 12 – receive request to open unverified content; Paragraph 66 – allow mobile device to open potentially malignant content such as email attachment, url in an email, uri to an application in a disposable, quarantined, separate physically different execution environment; Paragraphs 113 and 114 – a user of a computing device attempts to open on the mobile device an attachment using an e-mail application, determine to launch the file in a disposable environment; Figs 1 and 8);
determining that the data file is to be opened in the virtual computing environment based at least in part on a determination of where first and second applications are located and a policy (Borzycki: Paragraph 11 - intercepting an incoming request to open unverified content, comparing particular information about the unverified content against predetermined criteria, which is a policy, to determine that the content will be launched by a virtual machine in a separate disposable environment, where the unverified content comprises malicious code that will compromise security of the user device when the malicious code is opened, and causing the content to be opened by the virtual machine; here Borzycki does not explicitly disclose determining that a data file is to be opened in a virtual computing environment based on a determination of where the first and second applications are located, but the Mazin reference discloses the feature, as discussed below) defining that:
a location determination application is a default application associated with the corresponding file, such that when a file of the corresponding file type is selected, the location determination application is executed (here Borzycki does not explicitly disclose determining that a data file is to be opened in a virtual computing environment based on a determination of where the first and second applications are located, but the Thomas reference discloses the feature, as discussed below); and
data files of the corresponding file type are to be opened in the virtual environment due to increased security of the virtual computing environment compared to the environment of the computing device (Borzycki: Paragraph 11 - intercepting an incoming request to open unverified content, comparing particular information about the unverified content against predetermined criteria, which is a policy, to determine that the content will be launched by a virtual machine in a separate disposable environment, where the unverified content comprises malicious code that will compromise security of the user device when the malicious code is opened, and causing the content to be opened by the virtual machine; Paragraph 56 - one or more virtual machines where one or more of the virtual machines are unsecure compared to one or more secure virtual machines, where unsecured virtual machines are prevented from accessing resources and programs that secure virtual machines are permitted to access; Paragraph 66 - allowing mobile device to open potentially malignant content such as email attachment, url in an email, uri to an application in a disposable, quarantined, separate physically different execution environment; Paragraphs 69 and 71 - while some applications/files are secured for use on mobile device others are not prepared or appropriate for deployment on the mobile device so election is made to access those applications/files through virtualization; Paragraphs 113 and 114 - a user of a computing device attempting to open on the mobile device an attachment using an e-mail application, determining to launch the file in a disposable environment for the user; here Borzycki does not explicitly disclose determining to open a file in the virtual computing environment based on the determination of where the first and second applications are located, but the Mazin reference discloses the feature, as discussed below);
providing the data file to the virtual computing environment for execution in the virtual computing environment (Borzycki: Paragraph 66 – allow mobile device to open potentially malignant content such as email attachment, url in an email, uri to an application in a disposable, quarantined, separate physically different execution environment); 
transmitting, over the network, one or more executable instructions to cause the virtual computing environment to launch at least one of a plurality of applications usable to open the data file within the virtual computing environment (Borzycki: Paragraph 42 – client device displays application output generated by an application remotely executing on a server; Paragraph 66 – allow mobile device to open potentially malignant content such as email attachment, url in an email, uri to an application in a disposable, quarantined, separate physically different execution environment, which is an appropriate application to open malignant content; Paragraphs 113 and 114 – a user of a computing device attempts to open on the mobile device an attachment using an e-mail application, determine to launch the file in a disposable environment; here Borzycki does not explicitly discloses at least one of a plurality of applications, but the Mazin reference discloses the feature, as discussed below);
Borzycki discloses determining an application to open a data file type and opening the data file with an application within a virtual computing environment, however, Borzycki does not explicitly disclose:
determining that the data file is to be opened in the virtual computing environment based at least in part on a determination of where first and second applications are located;
making, with the location determination application as a result of selection of the data file, a determination of where both the first and second applications are located, including determining that the first application is located in an environment of the computing device and determining that the second application is located in the virtual computing environment, the virtual computing environment and the environment of the computing device being separated by a network;
determining, based at least in part on the determination of where the first and second applications are located, that the data file is to be opened in the virtual computing environment;
The Mazin reference discloses determining that a data file is to be opened in the virtual computing environment based at least in part on a determination of where a first and second applications are located (Mazin: Column 1 lines 39-64 and Column 3 lines 6-26 – detecting a request to perform an action on a file in a system environment, file having an associated file extension, system environment includes applications for opening files, in response to the request detecting if an application to open the file is in the system environment, if the file extension is not associated with any of the applications in the system environment then querying virtual environments to find an association between the file extension and an application, identifying at least one virtual environment in which the extension is associated with an application, and opening the file in a selected virtual environment; Column 8 lines 9-32 and Figure 5 - if the file extension has known associations then moving to default processing to complete the action of opening the file in the system environment, otherwise using virtual environment to complete the action of opening the file);
making, as a result of selection of a data file, a determination of where both the first and second applications are located, including determining that the first application is located in an environment of the computing device and determining that the second application is located in the virtual computing environment, the virtual computing environment and the environment of the computing device being separated by a network (Mazin: Column 1 lines 39-64 – detecting a request to perform an action on a file in a system environment, file having an associated file extension, system environment includes applications for opening files, in response to the request detecting if an application to open the file is in the system environment, if the file extension is not associated with any of the applications in the system environment then querying virtual environments to find an association between the file extension and an application, identifying at least one virtual environment in which the extension is associated with an application, and opening the file in a selected virtual environment; Column 3 lines 6-56 and Figure 1 – virtual environments isolated from physical operating system environment by a network; Column 8 lines 9-32 and Figure 5 - if the file extension has known associations then moving to default processing to complete the action of opening the file in the system environment, otherwise using virtual environment to complete the action of opening the file; Figures 2 and 3);
determining, based at least in part on the determination of where the first and second applications are located, that the data file is to be opened in the virtual computing environment (Mazin: Column 1 lines 39-64 – detecting a request to perform an action on a file in a system environment, file having an associated file extension, system environment includes applications for opening files, in response to the request detecting if an application to open the file is in the system environment, if the file extension is not associated with any of the applications in the system environment then querying virtual environments to find an association between the file extension and an application, identifying at least one virtual environment in which the extension is associated with an application, and opening the file in a selected virtual environment; Column 8 lines 9-32 and Figure 5 - if the file extension has known associations then moving to default processing to complete the action of opening the file in the system environment, otherwise using virtual environment to complete the action of opening the file);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Borzycki and Mazin, to have combined Borzycki and Mazin. The motivation to combine Borzycki and Mazin would be to minimize changes to expected user experience by handling file extensions and their associations in system environment and virtual environments (Mazin: Column 1, lines 24-54).
Borzycki and Mazin discloses determining an application to open a data file of a corresponding file type, however, Borzycki and Mazin do not explicitly disclose:
determining that the data file is to be opened by the virtual computing environment based at least in part on a policy defining that a location determination application is a default application associated with the corresponding file type, such that when a file of the corresponding file type is selected, the location determination application is executed;
The Thomas reference discloses determining that a data file is to be opened by a virtual computing environment based at least in part on a policy defining that a location determination application is a default application associated with a corresponding file type, such that when a file of the corresponding file type is selected, the location determination application is executed (Thomas: Paragraphs 2 and 7-9 – an application controller software program used to select a software application to launch a file, to select an appropriate environment or virtual environment in which to launch the software application, and/or to select access/control security measures based on a policy, in response to selection of a file, the application controller is used to select a software application to open the selected file, the application controller identifies and analyzes reputation information such as metadata associated with files, reputation information associated with files are metadata relating to file format, originating location, prior locations and/or other information which is used to open the file; Paragraphs 2, 7, and 28 - selecting access/control security measures to access files by applications based on a policy Paragraphs 68 and 69 – application stored locally on a desktop machine or in a virtual machine, application can be launched from in the desktop machine or in a virtual machine based on restricted operational privileges and capabilities; here the application controller processes a selection command to open a file by determining and selecting an appropriate software from two or more software and an appropriate environment from a plurality of environments including local or virtual environments to launch the software to open the file, which is processing a command to open a data file using a location determination application which selects an application and an environment to launch the data file based on the file format or type, since the application controller software program is used to select software application/environment to launch a selected file among multiple file formats or types, it operates as a default software program or application for a set of file formats or types).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Borzycki, Mazin, and Thomas, to have combined Borzycki, Mazin, and Thomas. The motivation to combine Borzycki, Mazin, and Thomas would be to improve file security by determining appropriate application, application environment, and/or access or security control measure based on using an application controller program (Thomas: Paragraphs 1 and 2).
Borzycki discloses determining an application to open a data file type and opening the data file with an application within a virtual computing environment and Mazin discloses determining at least one of a plurality of applications to open a data file, however, Borzycki, Mazin, and Thomas do not explicitly disclose:
synchronizing the data file and a modified version of the data file that was created from the data file by the at least one of the plurality of applications.
The Duggal reference discloses synchronizing a data file and a modified version of the data file that was created from the data file by at least one of a plurality of applications (Duggal: Paragraphs 43, 50, and 53-55 – user can send locally stored data file to a virtual computing environment and edit the data file in one of a plurality of applications available in the virtual computing environment, the changes to the file or the entire updated file can be transferred back to the user’s computing device, the changes are synchronized automatically between the user’s computing device and the virtual computing environment).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Borzycki, Mazin, Thomas, and Duggal, to have combined Borzycki, Mazin, Thomas, and Duggal. The motivation to combine Borzycki, Mazin, Thomas, and Duggal would be to access the most current version of a data file in a user’s home computing environment by synchronizing all the changes made to the file in virtual computing environments (Duggal: Paragraph 50).

With respect to claim 2, Borzycki in view of Mazin in view of Thomas and in further view of Duggal discloses the computer-implemented method of claim 1 (Borzycki: Paragraph 30; Figure 1), further comprising:
receiving from the virtual computing environment a modified data file created as a result of the data file being opened using an appropriate application within the virtual computing environment (Borzycki: Paragraph 11 – intercept an incoming request to open content, compare particular information about the content against predetermined criteria, which is a policy, to determine that the content will be launched by a virtual machine in a separate disposable environment, cause the content to be opened by the virtual machine; Paragraph 66 – allow mobile device to open potentially malignant content such as email attachment, url in an email, uri to an application in a disposable, quarantined, separate physically different execution environment; Duggal: Paragraphs 43, 50, and 53-55 – user can send locally stored data file to a virtual computing environment and open and edit the data file in one of a plurality of applications available in the virtual computing environment, the changes to the file or the entire updated file can be transferred back to the user’s computing device, the changes are synchronized automatically between the user’s computing device and the virtual computing environment);
synchronize the data file and the modified data file (Duggal: Paragraphs 43, 50, and 53-55 – user can send locally stored data file to a virtual computing environment and open and edit the data file in one of a plurality of applications available in the virtual computing environment, the changes to the file or the entire updated file can be transferred back to the user’s computing device, the changes are synchronized automatically between the user’s computing device and the virtual computing environment).

With respect to claim 4, Borzycki in view of Mazin in view of Thomas and in further view of Duggal discloses the computer-implemented method of claim 1, further comprising, as a result of determining that the data file is to be opened in the virtual computing environment, providing one or more credentials associated with a user of the computing device to enable the computing device to be used to access the virtual computing environment (Borzycki: Paragraphs 30 and 72 – mobile device connects to resources through virtual network connections, single sign-in process allow a user to provide a single set of authentication credentials granting the user access to resources; Paragraph 83 – client agent login dependencies and containment policies restrict how OS services are used or interact with application; Paragraph 85 – client agent facilitates network connections by providing credentials obtained following online authentication; Figure 1).

With respect to claim 30, Borzycki in view of Mazin in view of Thomas and in further view of Duggal discloses the computer-implemented method of claim 1, wherein the providing the data file to the virtual environment for execution in the virtual computing environment includes providing the data file from a stored location on the computing device to the virtual computing environment for execution in the virtual computing environment (Borzycki: Paragraphs 8, 69 , 75, and 114 – files stored on the mobile device uploaded to disposable virtual environment comprising virtual machines to be opened).

Claim 5, 6, 8-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borzycki (US Pub 2015/0089497) in view of Mazin (US Pat 8,387,047) and in further view of Duggal (US Pub 2012/0297311).

With respect to claim 5, Borzycki discloses a system, comprising:
one or more processors (Borzycki: Paragraph 30 – processor; Figure 1); and
memory including instructions that, as a result of being executed by the one or more processors (Borzycki: Paragraph 30 – memory; Figure 1), cause the system to:
detect, in a first computing environment, a command to open a data file, the data file having a corresponding file type (Borzycki: Paragraph 12 – receive request to open unverified content; Paragraph 66 – allow mobile device to open potentially malignant content such as email attachment, url in an email, uri to an application in a disposable, quarantined, separate physically different execution environment; Paragraphs 113 and 114 – a user of a computing device attempts to open on the mobile device an attachment using an e-mail application, determine to launch the file in a disposable environment; Figs 1 and 8);...
determine, that the data file is to be opened in the second computing environment based at least in part on the locations and a policy defining that data files of the corresponding file type are to be opened in the second computing environment due to increased security of the second computing environment compared to the first computing environment (Borzycki: Paragraph 11 - intercepting an incoming request to open unverified content, comparing particular information about the unverified content against predetermined criteria, which is a policy, to determine that the content will be launched by a virtual machine in a separate disposable environment, where the unverified content comprises malicious code that will compromise security of the user device when the malicious code is opened, and causing the content to be opened by the virtual machine; Paragraph 56 - one or more virtual machines where one or more of the virtual machines are unsecure compared to one or more secure virtual machines, where unsecured virtual machines are prevented from accessing resources and programs that secure virtual machines are permitted to access; Paragraph 66 - allowing mobile device to open potentially malignant content such as email attachment, url in an email, uri to an application in a disposable, quarantined, separate physically different execution environment; Paragraphs 69 and 71 - while some applications/files are secured for use on mobile device others are not prepared or appropriate for deployment on the mobile device so election is made to access those applications/files through virtualization; Paragraphs 113 and 114 - a user of a computing device attempting to open on the mobile device an attachment using an e-mail application, determining to launch the file in a disposable environment for the user; here Borzycki does not explicitly disclose determining to open a file in second computing environment based on locations, but the Mazin reference discloses the feature, as discussed below);
transmit, over the network, information to the second computing environment that causes the data file to be opened within the second computing environment using at least one of the plurality of appropriate applications (Borzycki: Paragraph 42 – client device displays application output generated by an application remotely executing on a server; Paragraph 66 – allow mobile device to open potentially malignant content such as email attachment, url in an email, uri to an application in a disposable, quarantined, separate physically different execution environment, which is an appropriate application to open malignant content; Paragraphs 113 and 114 – a user of a computing device attempts to open on the mobile device an attachment using an e-mail application, determine to launch the file in a disposable environment; here Borzycki does not explicitly disclose at least one of the plurality of applications, but the Mazin reference discloses the feature, as discussed below).
Borzycki discloses determining an application to open a data file type and opening the data file with an application within a virtual computing environment, however, Borzycki does not explicitly disclose:
determine, based at least in part on the corresponding file type, a plurality of appropriate applications usable to open the data file;
determine, at least in response to selection of the data file, locations of the plurality of appropriate applications, the locations including the first computing environment and a second computing environment, the first computing environment and the second computing environment being separated by a network;
determine, that the data file is to be opened in the second computing environment based at least in part on the locations;
The Mazin reference discloses determining, based at least in part on the corresponding file type, a plurality of  appropriate applications usable to open the data file (Mazin: Column 1 lines 39-64 – detecting a request to perform an action on a file in a system environment, file having an associated file extension, system environment includes applications for opening files, in response to the request detecting if an application to open the file is in the system environment, if the file extension is not associated with any of the applications in the system environment then querying virtual environments to find an association between the file extension and an application, identifying at least one virtual environment in which the extension is associated with an application, and opening the file in a selected virtual environment; Column 8 lines 9-32 and Figure 5 - if the file extension has known associations then moving to default processing to complete the action of opening the file in the system environment, otherwise using virtual environment to complete the action of opening the file);
determining, at least in response to selection of the data file, locations of the plurality of appropriate applications, the locations including the first computing environment and a second computing environment, the first computing environment and the second computing environment being separated by a network (Mazin: Column 1 lines 39-64 – detecting a request to perform an action on a file in a system environment, file having an associated file extension, system environment includes applications for opening files, in response to the request detecting if an application to open the file is in the system environment, if the file extension is not associated with any of the applications in the system environment then querying virtual environments to find an association between the file extension and an application, identifying at least one virtual environment in which the extension is associated with an application, and opening the file in a selected virtual environment; Column 3 lines 6-56 and Figure 1 – virtual environments isolated from physical operating system environment by a network; Column 8 lines 9-32 and Figure 5 - if the file extension has known associations then moving to default processing to complete the action of opening the file in the system environment, otherwise using virtual environment to complete the action of opening the file; Figures 2 and 3);
determine that the data file is to be opened in the second computing environment based at least in part on the locations (Mazin: Column 1 lines 39-64 – detecting a request to perform an action on a file in a system environment, file having an associated file extension, system environment includes applications for opening files, in response to the request detecting if an application to open the file is in the system environment, if the file extension is not associated with any of the applications in the system environment then querying virtual environments to find an association between the file extension and an application, identifying at least one virtual environment in which the extension is associated with an application, and opening the file in a selected virtual environment; Column 8 lines 9-32 and Figure 5 - if the file extension has known associations then moving to default processing to complete the action of opening the file in the system environment, otherwise using virtual environment to complete the action of opening the file);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Borzycki and Mazin, to have combined Borzycki and Mazin. The motivation to combine Borzycki and Mazin would be to minimize changes to expected user experience by handling file extensions and their associations in system environment and virtual environments (Mazin: Column 1, lines 24-54).
Borzycki discloses determining an application to open a data file type and opening the data file with an application within a virtual computing environment and Mazin discloses determining at least one of a plurality of appropriate applications to open a data file, however, Borzycki and Mazin do not explicitly disclose:
synchronize the data file and a modified version of the data file that was created from the data file by the at least one of the plurality of applications.
The Duggal reference discloses synchronizing a data file and a modified version of the data file that was created from the data file by at least one of a plurality of applications (Duggal: Paragraphs 43, 50, and 53-55 – user can send locally stored data file to a virtual computing environment and edit the data file in one of a plurality of applications available in the virtual computing environment, the changes to the file or the entire updated file can be transferred back to the user’s computing device, the changes are synchronized automatically between the user’s computing device and the virtual computing environment).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Borzycki, Mazin, and Duggal, to have combined Borzycki, Mazin, and Duggal. The motivation to combine Borzycki, Mazin, and Duggal would be to access the most current version of a data file in a user’s home computing environment by synchronizing all the changes made to the file in virtual computing environments (Duggal: Paragraph 50).

With respect to claim 6, Borzycki in view of Mazin and in further view of Duggal discloses the system of claim 5, wherein the data file is accessible using at least one application usable within the first computing environment (Borzycki: Paragraphs 113 and 114 – a user of a computing device attempts to open on the mobile device an attachment using an e-mail application, determine to launch the file in a disposable environment; Figures 1 and 8).

With respect to claim 8, Borzycki in view of Mazin and in further view of Duggal discloses the system of claim 5, wherein the second computing environment is a single-tenant virtual computing environment accessible through a network interface of the first computing environment (Borzycki: Paragraph 5 – virtual machines allow a user virtualized remote access to resources such as applications and data even when the resources are on the physical machine used by the user; Paragraphs 113 and 114 – a user of a computing device attempts to open on the mobile device an attachment using an e-mail application, determine to launch the file in a disposable environment for the user, which is a single-tenant virtual computing environment).

With respect to claim 9, Borzycki in view of Mazin and in further view of Duggal discloses the system of claim 5, wherein the instructions, when executed by the one or more processors (Borzycki: Paragraph 30; Figure 1), further cause the system to:
detect, in the first computing environment, a second command to open a second data file (Borzycki: Paragraph 66 – allow mobile device to open potentially malignant content such as email attachment, url in an email, uri to an application in a disposable, quarantined, separate physically different execution environment; Paragraphs 113 and 114 – a user of a computing device attempts to open on the mobile device an attachment using an e-mail application, determine whether to launch the file in a disposable environment or in operating system environment; Figures 1 and 8);
determine, based at least in part on a policy associated with the second data file, that the second data file is to be opened using a corresponding application within the first computing environment (Borzycki: Paragraph 11 – intercept an incoming request to open content, compare particular information about the content against predetermined criteria, which is a policy, to determine that the content will be launched by a virtual machine in a separate disposable environment, cause the content to be opened by the virtual machine; Paragraph 66 – allow mobile device to open potentially malignant content such as email attachment, url in an email, uri to an application in a disposable, quarantined, separate physically different execution environment); and
launch the corresponding application to enable use of the second data file (Borzycki: Paragraph 5 – virtual machines allow a user virtualized remote access to resources such as applications and data even when the resources are on the physical machine used by the user; Paragraphs 8 and 9  – user device determining that unverified content is designated to be opened in a disposable environment; Paragraph 12 – receive request to open unverified content; Paragraph 66 – allow mobile device to open potentially malignant content such as email attachment, url in an email, uri to an application in a disposable, quarantined, separate physically different execution environment; Paragraphs 113 and 114 – a user of a computing device attempts to open on the mobile device an attachment using an e-mail application, determine whether to launch the file in a disposable environment or in operating system environment; Figures 1 and 8).

With respect to claim 10, Borzycki in view of Mazin and in further view of Duggal discloses the system of claim 5, wherein the first computing environment is a single-tenant virtual computing environment streamed to the system over the network (Borzycki: Paragraph 12 – receive request to open unverified content, instruct to provision a temporary virtual machine in a disposable environment to open the unverified content, disposable environment physically separate from user device, connect with virtual machine in a disposable environment through a network interface, open unverified content at the temporary virtual machine and send output back to user device).

With respect to claim 11, Borzycki in view of Mazin and in further view of Duggal discloses the system of claim 5, wherein the instructions, when executed by the one or more processors, further cause the system to:
receive, from the virtual computing environment a modified data file created as a result of the data file being opened using an appropriate application within the virtual computing environment (Borzycki: Paragraph 11 – intercept an incoming request to open content, compare particular information about the content against predetermined criteria, which is a policy, to determine that the content will be launched by a virtual machine in a separate disposable environment, cause the content to be opened by the virtual machine; Paragraph 66 – allow mobile device to open potentially malignant content such as email attachment, url in an email, uri to an application in a disposable, quarantined, separate physically different execution environment; Duggal: Paragraphs 43, 50, and 53-55 – user can send locally stored data file to a virtual computing environment and open and edit the data file in one of a plurality of applications available in the virtual computing environment, the changes to the file or the entire updated file can be transferred back to the user’s computing device, the changes are synchronized automatically between the user’s computing device and the virtual computing environment); and 
synchronize the data file and the modified data file within the first computing environment (Duggal: Paragraphs 43, 50, and 53-55 – user can send locally stored data file to a virtual computing environment and open and edit the data file in one of a plurality of applications available in the virtual computing environment, the changes to the file or the entire updated file can be transferred back to the user’s computing device, the changes are synchronized automatically between the user’s computing device and the virtual computing environment).

With respect to claim 12, Borzycki in view of Mazin and in further view of Duggal discloses the system of claim 5, wherein the instructions, when executed by the one or more processors, further cause the system to, as a result of determining that the data file is to be opened in the second computing environment, provide one or more credentials associated with a user computing device of the first computing environment to enable the user computing device to access the second computing environment (Borzycki: Paragraphs 30 and 72 – mobile device connects to resources through virtual network connections, single sign-in process allow a user to provide a single set of authentication credentials granting the user access to resources; Paragraph 83 – client agent login dependencies and containment policies restrict how OS services are used or interact with application; Paragraph 85 – client agent facilitates network connections by providing credentials obtained following online authentication; Figure 1).

With respect to claim 13, Borzycki discloses a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system
to (Borzycki: Paragraph 30; Figure 1) at least:
in response to detecting, within a first computing environment of the computer system, a command to open a data file having a corresponding file type (Borzycki: Paragraph 12 – receive request to open unverified content; Paragraph 66 – allow mobile device to open potentially malignant content such as email attachment, url in an email, uri to an application in a disposable, quarantined, separate physically different execution environment; Paragraphs 113 and 114 – a user of a computing device attempts to open on the mobile device an attachment using an e-mail application, determine to launch the file in a disposable environment; Figs 1 and 8);
determine, from a plurality of environments that includes the first computing environment and a plurality of single-tenant virtual computing environments accessible to the computer system, locations of the plurality of applications, the first computing environment and the plurality of single-tenant virtual computing environments being separated by one or more networks (Borzycki: Paragraph 56 - one or more virtual machines where one or more of the virtual machines are unsecure compared to one or more secure virtual machines, where unsecured virtual machines are prevented from accessing resources and programs that secure virtual machines are permitted to access; Paragraph 66 - allowing mobile device to open potentially malignant content such as email attachment, url in an email, uri to an application in a disposable, quarantined, separate physically different execution environment; Paragraphs 69 and 71 - while some applications/files are secured for use on mobile device others are not prepared or appropriate for deployment on the mobile device so election is made to access those applications/files through virtualization; Paragraphs 113 and 114 – a user of a computing device attempts to open on the mobile device an attachment using an e-mail application, determine to launch the file in a disposable environment for the user, which is a single-tenant virtual computing environment; Paragraph 115 – user device configured with the application resolver to intercept requests to open files meeting particular criterion and determine to launch the file in a disposable environment; here Borzycki discloses determining between a plurality of environments including a first computing environment and the plurality of single-tenant virtual computing environments, but does not explicitly disclose determining locations of plurality of applications and the first computing environment and the plurality of single-tenant virtual computing environments being separated by one or more networks, however, the Mazin reference discloses the features, as discussed below);
select a selected single-tenant virtual computing environment from the plurality of single-tenant virtual computing environments based at least in part on a policy defining that data files of the corresponding file type are to be opened in a single tenant virtual computing environment having greatest security compared to the first computing environment (Borzycki: Paragraph 11 - intercepting an incoming request to open unverified content, comparing particular information about the unverified content against predetermined criteria, which is a policy, to determine that the content will be launched by a virtual machine in a separate disposable environment, where the unverified content comprises malicious code that will compromise security of the user device when the malicious code is opened, and causing the content to be opened by the virtual machine; Paragraph 56 - one or more virtual machines where one or more of the virtual machines are unsecure compared to one or more secure virtual machines, where unsecured virtual machines are prevented from accessing resources and programs that secure virtual machines are permitted to access; Paragraph 66 - allowing mobile device to open potentially malignant content such as email attachment, url in an email, uri to an application in a disposable, quarantined, separate physically different execution environment; Paragraphs 69 and 71 - while some applications/files are secured for use on mobile device others are not prepared or appropriate for deployment on the mobile device so election is made to access those applications/files through virtualization; Paragraphs 113 and 114 – a user of a computing device attempts to open on the mobile device an attachment using an e-mail application, determine to launch the file in a disposable environment for the user, which is a single-tenant virtual computing environment; Paragraph 115 – user device configured with the application resolver to intercept requests to open files meeting particular criterion and determine to launch the file in a disposable environment);
transmit, over a network of the one or more networks, one or more executable instructions to cause the virtual computing environment to launch an application usable to open the data file within the virtual computing environment (Borzycki: Paragraph 42 – client device displays application output generated by an application remotely executing on a server; Paragraph 66 – allow mobile device to open potentially malignant content such as email attachment, url in an email, uri to an application in a disposable, quarantined, separate physically different execution environment, which is an appropriate application to open malignant content; Paragraphs 113 and 114 – a user of a computing device attempts to open on the mobile device an attachment using an e-mail application, determine to launch the file in a disposable environment).
Borzycki discloses determining an application to open a data file type and opening the data file with an application within a virtual computing environment, however, Borzycki does not explicitly disclose:
determine, based at least in part on selection of the data file having the corresponding file type, locations of a plurality of applications usable to open the data file;
determine locations of the plurality of applications, the first computing environment and the plurality of single-tenant virtual computing environments being separated by one or more networks;
The Mazin reference discloses determining, based at least in part on selection of the data file having the corresponding file type, locations of a plurality of applications usable to open the data file (Mazin: Column 1 lines 39-64 – detecting a request to perform an action on a file in a system environment, file having an associated file extension, system environment includes applications for opening files, in response to the request detecting if an application to open the file is in the system environment, if the file extension is not associated with any of the applications in the system environment then querying virtual environments to find an association between the file extension and an application, identifying at least one virtual environment in which the extension is associated with an application, and opening the file in a selected virtual environment; Column 8 lines 9-32 and Figure 5 - if the file extension has known associations then moving to default processing to complete the action of opening the file in the system environment, otherwise using virtual environment to complete the action of opening the file);
determining locations of the plurality of applications, a first computing environment and a plurality of single-tenant virtual computing environments being separated by one or more networks (Mazin: Column 1 lines 39-64 – detecting a request to perform an action on a file in a system environment, file having an associated file extension, system environment includes applications for opening files, in response to the request detecting if an application to open the file is in the system environment, if the file extension is not associated with any of the applications in the system environment then querying virtual environments to find an association between the file extension and an application, identifying at least one virtual environment in which the extension is associated with an application, and opening the file in a selected virtual environment; Column 3 lines 6-56 and Figure 1 – virtual environments isolated from physical operating system environment by a network; Column 8 lines 9-32 and Figure 5 - if the file extension has known associations then moving to default processing to complete the action of opening the file in the system environment, otherwise using virtual environment to complete the action of opening the file; Figures 2 and 3);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Borzycki and Mazin, to have combined Borzycki and Mazin. The motivation to combine Borzycki and Mazin would be to minimize changes to expected user experience by handling file extensions and their associations in system environment and virtual environments (Mazin: Column 1, lines 24-54).
Borzycki discloses determining an application to open a data file type and opening the data file with an application within a single-tenant virtual computing environment and Mazin discloses determining at least one of a plurality of applications to open a data file, however, Borzycki, Mazin, and Thomas do not explicitly disclose:
synchronize the data file and a second version of the data file that was created from the data file after being opened within the virtual computing environment.
The Duggal reference discloses synchronizing a data file and a second version of the data file that was created from the data file after being opened within a virtual computing environment (Duggal: Paragraphs 43, 50, and 53-55 – user can send locally stored data file to a virtual computing environment and open and edit the data file in one of a plurality of applications available in the virtual computing environment, the changes to the file or the entire updated file can be transferred back to the user’s computing device, the changes are synchronized automatically between the user’s computing device and the virtual computing environment).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Borzycki, Mazin, and Duggal, to have combined Borzycki, Mazin, and Duggal. The motivation to combine Borzycki, Mazin, and Duggal would be to access the most current version of a data file in a user’s home computing environment by synchronizing all the changes made to the file in virtual computing environments (Duggal: Paragraph 50).

With respect to claim 14, Borzycki in view of Mazin and in further view of Duggal discloses the non-transitory computer-readable storage medium of claim 13, wherein the plurality of single-tenant virtual computing environments includes the first computing environment (Borzycki: Paragraph 5 – virtual machines allow a user virtualized remote access to resources such as applications and data even when the resources are on the physical machine used by the user; Paragraphs 113 and 114 – a user of a computing device attempts to open on the mobile device an attachment using an e-mail application, determine to launch the file in a disposable environment for the user, which is a single-tenant virtual computing environment).

With respect to claim 15, Borzycki in view of Mazin and in further view of Duggal discloses the non-transitory computer-readable storage medium of claim 13, wherein the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to provide one or more credentials associated with a user computing device of the first computing environment to enable the user computing device to access the single-tenant virtual computing environment (Borzycki: Paragraphs 30 and 72 – mobile device connects to resources through virtual network connections, single sign-in process allow a user to provide a single set of authentication credentials granting the user access to resources; Paragraph 85 – client agent facilitates network connections by providing credentials obtained following online authentication; Figure 1).

With respect to claim 16, Borzycki in view of Mazin and in further view of Duggal discloses the non-transitory computer-readable storage medium of claim 13, wherein the first computing environment includes a first operating system that is distinct from a second operating system of the single-tenant virtual computing environment (Borzycki: Paragraph 5 – virtual machines allow a user virtualized remote access to resources such as applications and data even when the resources are on the physical machine used by the user; Paragraph 66 – allow mobile device to open potentially malignant content such as email attachment, url in an email, uri to an application in a disposable, quarantined, separate physically different execution environment; Paragraph 83 – OS services are used or interact with application; Paragraphs 113 and 114 – a user of a computing device attempts to open on the mobile device an attachment using an e-mail application, determine whether to launch the file in a disposable environment or in operating system environment; Figures 1 and 8).

With respect to claim 17, Borzycki in view of Mazin and in further view of Duggal discloses the non-transitory computer-readable storage medium of claim 13, wherein the executable instructions further include instructions that, as a result of being executed by the one or more processors, cause the computer system to, as a result of selecting the single-tenant virtual computing environment from the plurality of single-tenant virtual computing environments, transmit information that causes the single-tenant virtual computing environment to be provisioned (Borzycki: Paragraph 5 – virtual machines allow a user virtualized remote access to resources such as applications and data even when the resources are on the physical machine used by the user; Paragraphs 113 and 114 – a user of a computing device attempts to open on the mobile device an attachment using an e-mail application, determine to launch the file in a disposable environment for the user, which is a single-tenant virtual computing environment).

With respect to claim 18, Borzycki in view of Mazin and in further view of Duggal discloses the non-transitory computer-readable storage medium of claim 13, wherein the policy associated with the corresponding file type specifies an ordering of the single-tenant virtual computing environments based at least in part on one or more security aspects of each single-tenant virtual environment of the plurality of single-tenant virtual computing environments (Borzycki: Paragraphs 5 and 108 – virtual machine client agent applications allow a user virtualized remote access to applications and data; Paragraph 11 – intercept an incoming request to open content, compare particular information about the content against predetermined criteria, which is a policy, to determine that the content will be launched by a virtual machine in a separate disposable environment, cause the content to be opened by the virtual machine; Paragraph 56 – virtual view based on permissions and/or application of a policy engine to one or more virtual machine identifiers; Paragraph 66 – allow mobile device running an operating system to open potentially malignant content in a disposable, quarantined, separate physically different execution environment; Paragraph 68 – policy files defining security parameters, resource restrictions, and/or access controls; Paragraph 108 – rules engine determining what actions to carry out for a particular event; Paragraph 115 – user device configured with the application resolver to intercept requests to open files meeting particular criterion and determine to launch the file in a disposable environment; Figure 8).

With respect to claim 20, Borzycki in view of Mazin and in further view of Duggal discloses the non-transitory computer-readable storage medium of claim 13, wherein the data file is accessible using at least one application usable within the first computing environment (Borzycki: Paragraph 66 – allow mobile device to open potentially malignant content such as email attachment, url in an email, uri to an application in a disposable, quarantined, separate physically different execution environment).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borzycki (US Pub 2015/0089497) in view of Mazin (US Pat 8,387,047) in view of Thomas (US Pub 2011/0246753) in view of Duggal (US Pub 2012/0297311) and in further view of Smith (US Pub 2013/0138608).

With respect to claim 27, Borzycki in view of Mazin in view of Thomas and in further view of Duggal discloses the computer-implemented method of claim 1, wherein:
making the determination where the applications are located further comprises determining, using an operating system installed on the computing device, that a location determination application is a default application associated with the corresponding file type, wherein association of file types with default applications are managed by the operating system (Borzycki: Paragraphs 113 and 114 - a user of a computing device attempting to open on the mobile device an attachment using an e-mail application, determining to launch the file in a disposable environment for the user; Mazin: Column 1 lines 39-64 and Column 3 lines 6-26 - detecting a request to perform an action on a file in a system environment, file having an associated file extension, system environment includes applications for opening files, in response to the request detecting if an application to open the file is in the system environment, if the file extension is not associated with any of the applications in the system environment then querying virtual environments to find an association between the file extension and an application, identifying at least one virtual environment in which the extension is associated with an application of a plurality of applications, and opening the file in a selected virtual environment; Column 8 lines 9-32 and Figure 5 - if the file extension has known associations then moving to default processing to complete the action of opening the file in the system environment, otherwise using virtual environment to complete the action of opening the file; here Borzycki and Mazin do not explicitly disclose determining, using an operating system installed on the computing device, that a location determination application is a default application associated with the corresponding file type, wherein association of file types with default applications are managed by the operating system, but the Smith and Thomas references disclose the features, as discussed below); and
determining that the data file is to be opened by the virtual computing environment is a result of processing the command to open the data file using the location determination application (Borzycki: Paragraphs 113 and 114 - a user of a computing device attempting to open on the mobile device an attachment using an e-mail application, determining to launch the file in a disposable environment for the user; Mazin: Column 1 lines 39-64 and Column 3 lines 6-26 - detecting a request to perform an action on a file in a system environment, file having an associated file extension, system environment includes applications for opening files, in response to the request detecting if an application to open the file is in the system environment, if the file extension is not associated with any of the applications in the system environment then querying virtual environments to find an association between the file extension and an application, identifying at least one virtual environment in which the extension is associated with an application of a plurality of applications, and opening the file in a selected virtual environment; Column 8 lines 9-32 and Figure 5 - if the file extension has known associations then moving to default processing to complete the action of opening the file in the system environment, otherwise using virtual environment to complete the action of opening the file; Figures 1-2).
Borzycki discloses determining an application to open a data type and Mazin discloses operating system installed on a computing device, however, Borzycki, Mazin, Thomas, and Duggal do not explicitly disclose:
determining, using an operating system installed on the computing device, that a location determination application is a default application associated with the corresponding file type, wherein associations of file types with default applications are managed by the operating system;
The Smith reference discloses determining, using an operating system installed on a computing device, that an application is a default application associated with the corresponding file type, wherein associations of file types with default applications are managed by the operating system (Smith: Paragraphs 25, 51, and 105 – device running on an operating system, identifying a local application suitable for accessing a file by querying or monitoring the operating system of the device to identify one or more suitable applications such as default application or preferred application for the file type of the requested file, communicating with the operating system by monitoring the OS through API, registry, or other methods to detect a suitable application, operating system and applications installed on the device)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Borzycki, Mazin, Thomas, Duggal, and Smith, to have combined Borzycki, Mazin, Thomas, Duggal, and Smith. The motivation to combine Borzycki, Mazin, Thomas, Duggal, and Smith would be to identify a suitable application for accessing a file without prompting a user by communicating with an operating system to identify the default application for the file type of the requested file (Smith: Paragraph 51).

Claim 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borzycki (US Pub 2015/0089497) in view of Mazin (US Pat 8,387,047) in view of Duggal (US Pub 2012/0297311) in view of Smith (US Pub 2013/0138608) and in further view of Thomas (US Pub 2011/0246753).

With respect to claim 28, Borzycki in view of Mazin and in further view of Duggal discloses the system of claim 5, wherein:
the instructions that cause the system to determine the plurality of appropriate applications usable to open the data file include instructions that further cause the system to determine, using an operating system installed in the first computing environment, that a default application associated with the corresponding file type is a location determination application, wherein associations of file types with default applications are managed by the operating system (Borzycki: Paragraphs 113 and 114 - a user of a computing device attempting to open on the mobile device an attachment using an e-mail application, determining to launch the file in a disposable environment for the user; Mazin: Column 1 lines 39-64 and Column 3 lines 6-26 - detecting a request to perform an action on a file in a system environment, file having an associated file extension, system environment includes applications for opening files, in response to the request detecting if an application to open the file is in the system environment, if the file extension is not associated with any of the applications in the system environment then querying virtual environments to find an association between the file extension and an application, identifying at least one virtual environment in which the extension is associated with an application of a plurality of applications, and opening the file in a selected virtual environment; Column 8 lines 9-32 and Figure 5 - if the file extension has known associations then moving to default processing to complete the action of opening the file in the system environment, otherwise using virtual environment to complete the action of opening the file; here Borzycki and Mazin do not explicitly disclose determine, using an operating system installed in the first computing environment, that a default application associated with the corresponding file type is a location determination application, wherein associations of file types with default applications are managed by the operating system, but the Smith and Thomas references disclose the features, as discussed below); and
the instructions that cause the system to determine the location of the appropriate application further cause the system to determine the location as a result of processing the command to open the data file using the location determination application (Borzycki: Paragraphs 113 and 114 - a user of a computing device attempting to open on the mobile device an attachment using an e-mail application, determining to launch the file in a disposable environment for the user; Mazin: Column 1 lines 39-64 and Column 3 lines 6-26 - detecting a request to perform an action on a file in a system environment, file having an associated file extension, system environment includes applications for opening files, in response to the request detecting if an application to open the file is in the system environment, if the file extension is not associated with any of the applications in the system environment then querying virtual environments to find an association between the file extension and an application, identifying at least one virtual environment in which the extension is associated with an application of a plurality of applications, and opening the file in a selected virtual environment; Column 8 lines 9-32 and Figure 5 - if the file extension has known associations then moving to default processing to complete the action of opening the file in the system environment, otherwise using virtual environment to complete the action of opening the file; Figures 1-2).
Borzycki discloses determining an application to open a data type and Mazin discloses operating system installed on a computing device, however, Borzycki, Mazin, and Duggal do not explicitly disclose:
determine, using an operating system installed in the first computing environment, that a default application associated with the corresponding file type is a location determination application, wherein associations of file types with default applications are managed by the operating system;
The Smith reference discloses determining, using an operating system installed on a computing device, that an application is a default application associated with the corresponding file type, wherein associations of file types with default applications are managed by the operating system (Smith: Paragraphs 25, 51, and 105 – device running on an operating system, identifying a local application suitable for accessing a file by querying or monitoring the operating system of the device to identify one or more suitable applications such as default application or preferred application for the file type of the requested file, communicating with the operating system by monitoring the OS through API, registry, or other methods to detect a suitable application, operating system and applications installed on the device)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Borzycki, Mazin, Duggal, and Smith, to have combined Borzycki, Mazin, Duggal, and Smith. The motivation to combine Borzycki, Mazin, Duggal, and Smith would be to identify a suitable application for accessing a file without prompting a user by communicating with an operating system to identify the default application for the file type of the requested file (Smith: Paragraph 51).
Borzycki and Mazin discloses determining an application to open a data type and Smith discloses determining using an operating system a default application associated with a corresponding file type, however, Borzycki, Mazin, Duggal, and Smith do not explicitly disclose:
determining that a default application is a location determination application; and
determine the location as a result of processing the command to open the data file using the location determination application.
The Thomas reference discloses determining that a default application is a location determination application and determining the location as a result of processing the command to open the data file using the location determination application (Thomas: Paragraphs 2, 8, and 9 – an application controller software program used to select a software application to launch a file, to select an appropriate environment or virtual environment in which to launch the software application, and/or to select access/control security measures, in response to selection of a file, the application controller is used to select a software application to open the selected file, the application controller identifies and analyzes reputation information such as metadata associated with files, reputation information associated with files are metadata relating to file format, originating location, prior locations and/or other information which is used to open the file, here the application controller processes a selection command to open a file by determining location information from reputation information tied to data files to select an appropriate software and environment to launch the software to open the file, which is processing a command to open a data file using a location determination application which selects an application and an environment to launch the data file based on the file format or type, since the application controller software program is used to select software application/environment to launch a selected file among multiple file formats or types, it operates as a default software program or application for a set of file formats or types).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Borzycki, Mazin, Duggal, Smith, and Thomas, to have combined Borzycki, Mazin, Duggal, Smith, and Thomas. The motivation to combine Borzycki, Mazin, Duggal, Smith, and Thomas would be to improve file security by determining appropriate application, application environment, and/or access or security control measure based on using an application controller program (Thomas: Paragraphs 1 and 2).

With respect to claim 29, Borzycki in view of Mazin and in further view of Duggal discloses the non-transitory computer-readable storage medium of claim 13, wherein:
the executable instructions that cause the computer system to determine the plurality of applications usable to open a file further include instructions that further cause the computer system to determine, using an operating system installed in the first computing environment, that a default application associated with the corresponding file type is a location determination application, wherein associations of file types with default applications are managed by the operating system (Borzycki: Paragraphs 113 and 114 - a user of a computing device attempting to open on the mobile device an attachment using an e-mail application, determining to launch the file in a disposable environment for the user; Mazin: Column 1 lines 39-64 and Column 3 lines 6-26 - detecting a request to perform an action on a file in a system environment, file having an associated file extension, system environment includes applications for opening files, in response to the request detecting if an application to open the file is in the system environment, if the file extension is not associated with any of the applications in the system environment then querying virtual environments to find an association between the file extension and an application, identifying at least one virtual environment in which the extension is associated with an application of a plurality of applications, and opening the file in a selected virtual environment; Column 8 lines 9-32 and Figure 5 - if the file extension has known associations then moving to default processing to complete the action of opening the file in the system environment, otherwise using virtual environment to complete the action of opening the file; here Borzycki and Mazin do not explicitly disclose determine, using an operating system installed in the first computing environment, that a default application associated with the corresponding file type is a location determination application, wherein associations of file types with default applications are managed by the operating system, but the Smith and Thomas references disclose the features, as discussed below); and
the executable instructions that cause the computer system to determine the location of the application further include executable instructions that further cause the computer system to determine the location as a result of causing the location determination application to process the command to open the data file (Borzycki: Paragraphs 113 and 114 - a user of a computing device attempting to open on the mobile device an attachment using an e-mail application, determining to launch the file in a disposable environment for the user; Mazin: Column 1 lines 39-64 and Column 3 lines 6-26 - detecting a request to perform an action on a file in a system environment, file having an associated file extension, system environment includes applications for opening files, in response to the request detecting if an application to open the file is in the system environment, if the file extension is not associated with any of the applications in the system environment then querying virtual environments to find an association between the file extension and an application, identifying at least one virtual environment in which the extension is associated with an application of a plurality of applications, and opening the file in a selected virtual environment; Column 8 lines 9-32 and Figure 5 - if the file extension has known associations then moving to default processing to complete the action of opening the file in the system environment, otherwise using virtual environment to complete the action of opening the file; Figs 1-2).
Borzycki discloses determining an application to open a data type and Mazin discloses operating system installed on a computing device, however, Borzycki, Mazin, and Duggal do not explicitly disclose:
determine, using an operating system installed in the first computing environment, that a default application associated with the corresponding file type is a location determination application, wherein associations of file types with default applications are managed by the operating system;
The Smith reference discloses determining, using an operating system installed on a computing device, that an application is a default application associated with the corresponding file type, wherein associations of file types with default applications are managed by the operating system (Smith: Paragraphs 25, 51, and 105 – device running on an operating system, identifying a local application suitable for accessing a file by querying or monitoring the operating system of the device to identify one or more suitable applications such as default application or preferred application for the file type of the requested file, communicating with the operating system by monitoring the OS through API, registry, or other methods to detect a suitable application, operating system and applications installed on the device)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Borzycki, Mazin, Duggal, and Smith, to have combined Borzycki, Mazin, Duggal, and Smith. The motivation to combine Borzycki, Mazin, Duggal, and Smith would be to identify a suitable application for accessing a file without prompting a user by communicating with an operating system to identify the default application for the file type of the requested file (Smith: Paragraph 51).
Borzycki and Mazin discloses determining an application to open a data type and Smith discloses determining using an operating system a default application associated with a corresponding file type, however, Borzycki, Mazin, Duggal, and Smith do not explicitly disclose:
determining that a default application is a location determination application; and
determine the location as a result of processing the command to open the data file using the location determination application.
The Thomas reference discloses determining that a default application is a location determination application and determining the location as a result of processing the command to open the data file using the location determination application (Thomas: Paragraphs 2, 8, and 9 – an application controller software program used to select a software application to launch a file, to select an appropriate environment or virtual environment in which to launch the software application, and/or to select access/control security measures, in response to selection of a file, the application controller is used to select a software application to open the selected file, the application controller identifies and analyzes reputation information such as metadata associated with files, reputation information associated with files are metadata relating to file format, originating location, prior locations and/or other information which is used to open the file, here the application controller processes a selection command to open a file by determining location information from reputation information tied to data files to select an appropriate software and environment to launch the software to open the file, which is processing a command to open a data file using a location determination application which selects an application and an environment to launch the data file based on the file format or type, since the application controller software program is used to select software application/environment to launch a selected file among multiple file formats or types, it operates as a default software program or application for a set of file formats or types).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Borzycki, Mazin, Duggal, Smith, and Thomas, to have combined Borzycki, Mazin, Duggal, Smith, and Thomas. The motivation to combine Borzycki, Mazin, Duggal, Smith, and Thomas would be to improve file security by determining appropriate application, application environment, and/or access or security control measure based on using an application controller program (Thomas: Paragraphs 1 and 2).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borzycki (US Pub 2015/0089497) in view of Mazin (US Pat 8,387,047) in view of Thomas (US Pub 2011/0246753) in view of Duggal (US Pub 2012/0297311) in view of Smith (US Pub 2013/0138608) and in further view of Shen (US Pub 2014/0109084).

With respect to claim 3, Borzycki in view of Mazin in view of Thomas in view of Duggal and in further view of Smith discloses the computer-implemented method of claim 27, further comprising reading a policy encoded in a registry file of the operating system of the computing device, the registry file specifying that data files that are in the set of data file types are to be associated with the location determination application (Borzycki: Paragraphs 8 and 9  – application resolver in a user device determining that unverified content is designated to be opened in a disposable environment, launching client agent configured to communicate using a remote presentation protocol; Paragraph 56 – virtual view based on permissions and/or application of a policy engine to one or more virtual machine identifiers; Paragraph 68 – policy files defining security parameters, resource restrictions, and/or access controls; Thomas: Paragraphs 1 and 9 – an application controller software program used to select a software application to launch a file, to select an appropriate environment or virtual environment in which to launch the software application, and/or to select access/control security measures; here Borzycki, Mazin, Smith, and Thomas do not explicitly disclose policy encoded in a registry file, but the Shen reference discloses the feature, as discussed below).
Borzycki and Thomas discloses making determinations based on policy, however, Borzycki, Mazin, Thomas, Duggal, and Smith do not explicitly disclose:
wherein the policy is encoded in a registry file, the registry file specifying that data files that are in a set of data file types are to be associated with the application.
The Shen reference discloses a policy being encoded in a registry file, the  registry file specifying that data files that are in the set of data file types are to be associated with a software (Shen: Paragraph 3 – association between software and types of files that the software can open written into a registry of an operating system, in response to instructions to open a file, the operating system searches for software associated with the file type in the system registry and opens the file using the software).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Borzycki, Mazin, Thomas, Duggal, Smith, and Sean, to have combined Borzycki, Mazin, Thomas, Duggal, Smith, and Sean. The motivation to combine Borzycki, Mazin, Thomas, Duggal, Smith, and Sean would be to determine how to open data files of a particular file type by accessing reference information in a registry file of an operating system.

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borzycki (US Pub 2015/0089497) in view of Mazin (US Pat 8,387,047) in view of Duggal (US Pub 2012/0297311) in view of Smith (US Pub 2013/0138608) in view of Thomas (US Pub 2011/0246753) and in further view of Shen (US Pub 2014/0109084).

With respect to claim 7, Borzycki in view of Mazin in view of Duggal in view of Smith and in further view of Thomas discloses the system of claim 28, wherein the policy is encoded in a registry file associated with the corresponding file type or the data file, and the registry file specifying that data files that are in a set of data file types are to be associated with the location determination application (Borzycki: Paragraphs 8 and 9  – application resolver in a user device determining that unverified content is designated to be opened in a disposable environment, launching client agent configured to communicate using a remote presentation protocol; Paragraph 56 – virtual view based on permissions and/or application of a policy engine to one or more virtual machine identifiers; Paragraph 68 – policy files defining security parameters, resource restrictions, and/or access controls; Thomas: Paragraphs 1 and 9 – an application controller software program used to select a software application to launch a file, to select an appropriate environment or virtual environment in which to launch the software application, and/or to select access/control security measures; here Borzycki, Mazin, Smith, and Thomas do not explicitly disclose policy encoded in a registry file, but the Shen reference discloses the feature, as discussed below).
Borzycki and Thomas discloses making determinations based on policy, however, Borzycki, Mazin, Duggal, Smith, and Thomas do not explicitly disclose:
policy is encoded in a registry file, the registry file specifying that data files that are in the set of data file types are to be associated with the application.
The Shen reference discloses a policy being encoded in a registry file, the registry file specifying that data files that are in the set of data file types are to be associated with an application (Shen: Paragraph 3 – association between software and types of files that the software can open written into a registry of an operating system, in response to instructions to open a file, the operating system searches for software associated with the file type in the system registry and opens the file using the software).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Borzycki, Mazin, Duggal, Smith, Thomas, and Sean, to have combined Borzycki, Mazin, Duggal, Smith, Thomas, and Sean. The motivation to combine Borzycki, Mazin, Duggal, Smith, Thomas, and Sean would be to determine how to open data files of a particular file type by accessing reference information in a registry file of an operating system.

With respect to claim 19, Borzycki in view of Mazin in view of Duggal in view of Smith and in further view of Thomas discloses the non-transitory computer-readable storage medium of claim 29, wherein a policy being encoded in a registry file of the operating system of the first computing environment, the registry file specifying that data files that are in a set of data file types are to be associated with the location determination application (Borzycki: Paragraphs 8 and 9  – application resolver in a user device determining that unverified content is designated to be opened in a disposable environment, launching client agent configured to communicate using a remote presentation protocol; Paragraph 56 – virtual view based on permissions and/or application of a policy engine to one or more virtual machine identifiers; Paragraph 68 – policy files defining security parameters, resource restrictions, and/or access controls; Thomas: Paragraphs 1 and 9 – an application controller software program used to select a software application to launch a file, to select an appropriate environment or virtual environment in which to launch the software application, and/or to select access/control security measures; here Borzycki, Mazin, Smith, and Thomas do not explicitly disclose policy encoded in a registry file, but the Shen reference discloses the feature, as discussed below).
Borzycki and Thomas discloses making determinations based on policy, however, Borzycki, Mazin, Duggal, Smith, and Thomas do not explicitly disclose:
policy is encoded in a registry file, the registry file specifying that data files that are in the set of data file types are to be associated with the application.
The Shen reference discloses a policy being encoded in a registry file, the registry file specifying that data files that are in the set of data file types are to be associated with an application (Shen: Paragraph 3 – association between software and types of files that the software can open written into a registry of an operating system, in response to instructions to open a file, the operating system searches for software associated with the file type in the system registry and opens the file using the software).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Borzycki, Mazin, Duggal, Smith, Thomas, and Sean, to have combined Borzycki, Mazin, Duggal, Smith, Thomas, and Sean. The motivation to combine Borzycki, Mazin, Duggal, Smith, Thomas, and Sean would be to determine how to open data files of a particular file type by accessing reference information in a registry file of an operating system.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
October 22, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164